Citation Nr: 0012609	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  93-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased (compensable) rating for 
laceration scar of the left hand.

3.  Entitlement to an increased (compensable) rating for 
residuals of right elbow dislocation.

4.  Entitlement to an increased (compensable) rating for 
sarcoidosis prior to May 26, 1999.

5.  Entitlement to an evaluation greater than 10 percent for 
sarcoidosis from May 26, 1999.

6.  Entitlement to a compensable evaluation for right 
inguinal hernia prior to July 23, 1996.

7.  Entitlement to an evaluation greater than 40 percent for 
bilateral inguinal hernias from September 1, 1996.

8.  Entitlement to an increased rating for arthritis of the 
knees, shoulders, and feet, currently evaluated as 20 percent 
disabling.

9.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active duty for training from June 1957 to 
November 1957 and active service from January 1958 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The appeal was previously remanded by 
the Board in March 1995 and November 1996.  


FINDINGS OF FACT

1.  In a May 1, 1999, statement, prior to the promulgation of 
a decision in the appeal, notification was received from the 
appellant that he no longer desired to appeal the issues of 
entitlement to increased ratings for bilateral hearing loss, 
laceration scar of the left hand, and residuals of right 
elbow dislocation.  

2.  Prior to and from May 26, 1999, the veteran's 
service-connected sarcoidosis is manifested by moderate 
dyspnea on slight exertion with a recorded FEV-1 of 
57 percent and DLCO of 59 percent, but severe sarcoidosis 
with severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health, or pulmonary involvement 
requiring systemic high dose of corticosteroids for control, 
or FEV-1 of 40 to 55 percent of predicted or FEV-1/FVC of 40 
to 55 percent of predicted or DLCO of 40 to 55 percent of 
predicted or maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit) is not demonstrated.  

3.  The right inguinal hernia, prior to July 23, 1996, was 
not recurrent.  

4.  The veteran's service-connected bilateral inguinal 
hernias from September 1, 1996 are large and postoperative 
and not well supported under ordinary conditions and not 
readily reducible and are considered inoperable.  

5.  Arthritis of the right knee is manifested by range of 
motion from 0 to 120 degrees with pain.  

6.  Arthritis of the left knee is manifested by range of 
motion from 0 to 120 degrees with pain.  

7.  Arthritis of the right shoulder is manifested by range of 
motion to shoulder level.  

8.  Arthritis of the left shoulder is manifested by range of 
motion to shoulder level.  

9.  The competent medical evidence does not currently 
associate any symptoms with arthritis of the veteran's feet.  

10.  It is demonstrated that the veteran is, as a result of 
his service-connected disabilities, precluded from all forms 
of substantially gainful employment consistent with his 
education and prior work history.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant with respect to the issue of an increased 
rating for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2)(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (1999). 

2.  The criteria for withdrawal of a substantive appeal by 
the appellant with respect to the issue of an increased 
rating for laceration scar of the left hand have been met.  
38 U.S.C.A. § 7105(b)(2)(d)(5); 38 C.F.R. §§ 20.202, 
20.204(b)(c).  

3.  The criteria for withdrawal of a substantive appeal by 
the appellant with respect to the issue of an increased 
rating for residuals of right elbow dislocation have been 
met.  38 U.S.C.A. § 7105(b)(2)(d)(5); 38 C.F.R. §§ 20.202, 
20.204(b)(c).  

4.  The criteria for a 30 percent evaluation for sarcoidosis 
prior to May 26, 1999, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (Diagnostic 
Code 6802 prior to October 7, 1996), Diagnostic Codes 6600, 
6846 (1999).  

5.  The criteria for a 30 percent evaluation for sarcoidosis 
from May 26, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.10 (Diagnostic Code 6802 prior to 
October 7, 1996), Diagnostic Codes 6600, 6846.  

6.  The criteria for a compensable evaluation for right 
inguinal hernia prior to July 23, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 
Diagnostic Code 7338 (1999). 

7.  The criteria for a 70 percent evaluation for bilateral 
inguinal hernias from September 1, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 
Diagnostic Code 7338.  

8.  The criteria for a 10 percent evaluation for arthritis of 
the right knee have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, Diagnostic 
Codes 5003, 5260 (1999).  

9.  The criteria for  a 10 percent evaluation for arthritis 
of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, Diagnostic 
Codes 5003, 5260. 

10.  The criteria for a 20 percent evaluation for arthritis 
of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5201 (1999).  

11.  The criteria for a 20 percent evaluation for arthritis 
of the left shoulder have been met. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5201.  

12.  The criteria for a compensable evaluation for arthritis 
of the feet have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, Diagnostic 
Codes 5003, 5284 (1999).  

13.  The criteria for a total rating for compensation 
purposes based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.304, 3.341, 4.16, 
Part 4 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the expressed written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  In a May 1999 
statement, the appellant withdrew his appeal with respect to 
the issues of increased ratings for bilateral hearing loss, 
laceration scar of the left hand, and residuals of right 
elbow dislocation and, hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal with respect to the 
issues of increased ratings for bilateral hearing loss, 
laceration scar of the left hand, and residuals of right 
elbow dislocation.  They are dismissed without prejudice.  

II.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The record reflects that the veteran has been afforded 
multiple VA examinations and private and VA treatment records 
have been obtained.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claims, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App.  589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Sarcoidosis

During the pendency of the veteran's appeal, the rating 
criteria for a evaluating pulmonary disorders was changed, 
effective October 7, 1996.  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), it was held that when the law or regulations 
change after a claim has been filed, but before the appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
The new rating criteria do not have retroactive application 
prior to October 7, 1996.  38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected sarcoidosis under the old 
criteria both prior to and from October 7, 1996, and under 
the new criteria as well from October 7, 1996, and found that 
the veteran's sarcoidosis is evaluated the same under either 
criteria.  

The veteran's sarcoidosis has been evaluated under the 
provisions of Diagnostic Code 6802 of the Rating Schedule in 
effect prior to October 7, 1996.  Diagnostic Code 6802 
provides that unspecified pneumoconiosis that is definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion warrants a 10 percent evaluation.  Where it 
is moderate with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion confirmed by pulmonary function 
tests, a 30 percent evaluation is warranted.  Where it is 
severe with extensive fibrosis and severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests with marked impairment of health, a 
60 percent evaluation is warranted.  From October 7, 1996, 
Diagnostic Code 6846 provides that a noncompensable 
evaluation will be assigned for sarcoidosis where there is 
chronic hilar adenopathy or stable lung infiltrates without 
symptoms or physiologic impairment and a 30 percent 
evaluation will be assigned where there is pulmonary 
involvement with persistent symptoms requiring chronic low 
dose or intermittent corticosteroids.  A 60 percent 
evaluation will be assigned where there is pulmonary 
involvement requiring systemic high dose corticosteroids for 
control.  Sarcoidosis may also be rated under Diagnostic Code 
6600.  Diagnostic Code 6600 provides that a 10 percent 
evaluation will be assigned where FEV-1 is 71 to 80 percent 
of predicted or FEV-1/FVC is 71 to 80 percent of predicted or 
DLCO is 66 to 80 percent of predicted.  A 30 percent 
evaluation will be assigned where FEV-1 is 56 to 70 percent 
of predicted or FEV-1/FVC is 56 to 70 percent of predicted or 
DLCO is 56 to 65 percent of predicted and a 60 percent 
evaluation will be assigned where FEV-1 is 40 to 55 percent 
of predicted or FEV-1/FVC is 40 to 55 percent of predicted or 
DLCO is 40 to 55 percent of predicted or maximum oxygen 
consumption is 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

Treatment records and reports of examinations reflect that 
the veteran's sarcoidosis throughout the appeal has remained 
fairly inactive.  See May 1991 VA outpatient treatment and 
report of an October 1998 VA pulmonary examination.  However, 
throughout the appeal, symptoms have been associated with his 
sarcoidosis.  See private treatment records dated in August 
and September 1994 associating a rash and lung changes with 
sarcoidosis.  

The report of a July 1992 VA general examination as well as 
the report of the October 1998 VA pulmonary examination both 
reflect that the veteran reported easy fatigability and the 
report of the October 1998 VA pulmonary examination reflects 
that his exertional dyspnea may be due to sarcoidosis.  
Further, pulmonary function testing was accomplished in 1991 
and 1992.  The report of July 1991 pulmonary function testing 
reflects that there was restrictive defect with diffusion 
capacity diminished, and the January 1992 report of pulmonary 
function testing reflects that there was obstructive defect 
with diffusion capacity within normal limits.  While the July 
1991 pulmonary function testing revealed an FEV-1 of 75 
percent of predicted, the January 1992 pulmonary function 
testing revealed an FEV-1 of 57 percent of predicted.  An 
FEV-1 of 71 percent would warrant a 10 percent evaluation 
under the criteria in effect from October 7, 1996, and the 
57 percent of predicted would warrant a 30 percent evaluation 
under the criteria in effect from October 7, 1996.  Pulmonary 
function testing in May 1999 reflects an DLCO of 59 percent 
of predicted.  This would warrant a 30 percent evaluation 
under the criteria in effect from October 7, 1996.  

With consideration of the above, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
veteran's sarcoidosis more nearly approximated the criteria 
for a 30 percent evaluation from October 7, 1996, under the 
criteria in effect as of that date.  Further, with 
consideration of the veteran's complaint and pulmonary 
function testing reflecting defect prior to October 7, 1996, 
the Board concludes that the evidence is in equipoise with 
respect to whether or not his sarcoidosis more nearly 
approximated the criteria for a 30 percent evaluation prior 
to October 7, 1996.  On the basis of the above analysis and 
in resolving all doubt in the veteran's behalf, the veteran's 
sarcoidosis warrants a 30 percent evaluation both prior to 
and from May 26, 1999.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.7.  However, a preponderance of the evidence is against a 
higher evaluation under either the old or new criteria 
because there is no competent medical evidence reflecting 
severe dyspnea with slight exertion, pulmonary involvement 
requiring high dose of corticosteroids or the required 
pulmonary function test findings during the course of the 
appeal. 

Inguinal Hernia.

The veteran's right inguinal hernia, prior to July 23, 1996, 
and his bilateral inguinal hernias from July 23, 1996, have 
been evaluated under Diagnostic Code 7338 of the Rating 
Schedule.  Diagnostic Code 7338 provides that a 
noncompensable evaluation will be assigned where the hernia 
is small, reducible, or without true hernia protrusion, or 
not operated but remedial.  A 10 percent evaluation will be 
assigned where it is postoperative recurrent, readily 
reducible and well supported by truss or belt.  A 30 percent 
evaluation will be assigned where it is small, postoperative 
recurrent or unoperated irremediable, not well supported by 
truss, or not readily reducible.  A 60 percent evaluation 
will be assigned where it is large, postoperative, recurrent, 
not well supported under ordinary conditions and not readily 
reducible when considered inoperable.  The note to Diagnostic 
Code 7338 provides that 10 percent will be added for 
bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.  

At the time the veteran initiated his appeal, service 
connection was in effect for right inguinal hernia, evaluated 
as noncompensably disabling.  An April 1997 RO decision 
granted a 10 percent evaluation from September 1, 1996, 
following the assignment of a temporary total evaluation from 
July 23, 1996.  An August 1997 RO decision granted service 
connection for left inguinal hernia and assigned a 20 percent 
evaluation for bilateral inguinal hernias from September 1, 
1996.  A May 1999 RO decision granted a 40 evaluation for 
bilateral inguinal hernias from September 1, 1996.  

The report of an August 1991 VA medical examination reflects 
that there was a small left inguinal hernia that was 
sometimes painful and the diagnoses included left inguinal 
hernia.  The report of an October 1992 VA general medical 
examination reflects that the veteran was negative for 
hernias and the diagnosis does not contain any pertinent 
abnormalities.  A July 23, 1996 VA surgical report reflects 
that the veteran had bilateral inguinal hernias and surgery 
was performed for recurrent right inguinal hernia repair and 
left inguinal hernia repair.  A temporary total evaluation 
was then assigned through August 1996 with a 40 percent 
evaluation subsequently being assigned, effective September 
1, 1996.  

April 1999 letters from Harold L. Perkins, M.D., and Robert 
E. Miller, M.D., reflect that the veteran has had multiple 
operations of his lower abdomen following hernia repairs.  
They indicate that he has continued lower abdominal pain and 
poor abdominal support, as well as that he wears multiple 
abdominal girdles and garments designed to support the 
inguinal canal region.  There is essentially no support in 
the inguinal canal and he is restricted to lifting no more 
than 10 to 20 pounds.  It was indicated that the problem 
would not improve.  A May 1999 letter from a VA physician 
reflects that the veteran had had multiple hernia repairs and 
remaining defects were not readily reducible nor repairable.  
Nor were they well supported by truss or belt compression and 
the veteran was restricted from lifting over 20 pounds.  

On the basis of the evidence of record, a compensable 
evaluation prior to July 23, 1996, is not warranted.  See 
Diagnostic Code 7338.  In this regard, the 1991 and 1992 
examination reports do not reflect recurrence or the right 
inguinal hernia and the first evidence of its recurrence is 
the July 1996 report.  From September 1, 1996, the evidence 
reflects that multiple surgeries have been required with 
remaining defects that are not readily reducible nor 
repairable, nor well supported by truss or belt compression.  
Further, these defects have been described as including no 
support in the inguinal canal.  Therefore, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not these defects more nearly approximate a large 
postoperative recurrent inguinal hernia and the evidence does 
indicate that the defect is not supported under ordinary 
conditions and is not readily reducible and is considered 
inoperable.  Therefore, in resolving all doubt in the 
veteran's behalf, a 60 percent evaluation is warranted under 
Diagnostic Code 7338 and the Board concludes that an 
additional 10 percent is warranted for the second hernia, 
resulting in a 70 percent evaluation for the veteran's 
bilateral inguinal hernias from September 1, 1996.  

Knees, Shoulders, and Feet

Arthritis of the veteran's knees, shoulders, and feet has 
been evaluated under Diagnostic Code 5003 of the Rating 
Schedule.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
With X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
warranted.  The 20 percent evaluation has been assigned for 
the veteran's knees, shoulders, and feet.  Diagnostic Code 
5260 provides that limitation of flexion of the leg to 60 
degrees warrants a noncompensable evaluation and Diagnostic 
Code 5261 provides that extension limited to 5 degrees 
warrants a noncompensable evaluation.  Painful motion of a 
major joint or a minor joint group caused by degenerative 
arthritis, established by X-ray, warrants a 10 percent 
rating, even in the absence of limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

The report of an August 1991 VA X-ray of the veteran's knees 
reflects an impression that includes degenerative arthritic 
changes of moderate severity involving the patellofemoral 
joints of the knees.  The report of an August 1991 VA 
examination does not reflect what the range of motion of the 
knees is, but indicates that they are sore and stiff after 
sitting.  The report of a July 1992 VA general medical 
examination does not indicate any knee abnormality and the 
report of a November 1995 VA orthopedic examination reflects 
that there is no limitation of motion of the knees.  However, 
the report of an October 1998 VA examination reflects that 
the veteran complained of bilateral knee pain and range of 
motion was from 0 to 120 degrees.  The diagnoses included 
osteoarthritis of the knees.  

With consideration  of Lichtenfels and the veteran's 
bilateral arthritis of the knees and pain on motion, a 
10 percent evaluation for each the right and left knee, is 
warranted.  However, the competent medical evidence reflects 
that the veteran does not experience sufficient loss of range 
of motion, even with consideration 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995), to warrant 
an evaluation greater than the 10 percent granted herein.  
See VAOPGCPREC 9-98 (August 14, 1998).  

The report of an August 1991 VA X-ray reflects an impression 
that includes degenerative arthritic changes of moderate 
severity involving the acromioclavicular joints of both 
shoulders.  The report of an August 1991 VA examination 
reflects that the veteran had moderate pain on abduction of 
the shoulders.  The report of a July 1992 VA general medical 
examination does not indicate any pertinent abnormality.  The 
report of a November 1995 VA orthopedic examination notes 
degenerative arthritic changes of the acromioclavicular 
joints of both shoulders and the report of the October 1998 
VA orthopedic examination reflects that the veteran 
complained of shoulder pain, especially with lifting.  
Flexion and abduction of the shoulders were accomplished from 
0 to 180 degrees with pain on flexion between 90 and 110 
degrees and pain on abduction from 60 to 120 degrees.  The 
pain increased against strong resistance.  The diagnoses 
included that the veteran was unable to lift anything above 
shoulder height because of his shoulders.  

Limitation of motion of the arm at shoulder level warrants a 
20 percent evaluation.  Limitation of motion of the arm 
midway between side and shoulder level warrants a 30 percent 
evaluation for the major extremity and a 20 percent 
evaluation for the minor extremity.  Diagnostic Code 5201.

With consideration of the pain and weakness and competent 
medical evidence reflecting that the veteran is unable to 
lift objects above shoulder height because of pain, the Board 
concludes that the veteran's arm limitation is limited to 
shoulder level bilaterally.  Therefore, a 20 percent 
evaluation for each his right and left shoulders is 
warranted.  However, an evaluation greater than this is not 
warranted, even with consideration of pain, because motion is 
not shown to be limited to midway between side and shoulder 
level, noting that pain was not shown on abduction until 60 
degrees, while midway between side and shoulder level would 
be 45 degrees.  Therefore, even with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, a 
preponderance of the evidence is against an evaluation 
greater than the 20 percent assigned for each shoulder 
herein.  

With respect to the veteran's feet, the reports of a February 
1997 foot examination and an October 1998 VA orthopedic 
examination reflect that the veteran does not have arthritis 
of the feet.  While the veteran does have other disabilities 
relating to his feet, service connection is only in effect 
for arthritis of the feet.  In the absence of current 
competent medical evidence reflecting that the veteran has 
disability of the feet as a result of arthritis of the feet, 
and current competent medical evidence indicating that he 
does not have arthritis of the feet, a preponderance of the 
evidence is against a compensable evaluation for arthritis of 
the feet.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7, 
Part 4, Diagnostic Code 5284.  

III.  Total Rating

The veteran's service-connected disabilities have now been 
evaluated as 70 percent for bilateral inguinal hernias, 
30 percent for sarcoidosis, 20 percent for right shoulder 
disability, 20 percent for left shoulder disability, 
10 percent for right knee disability, and 10 percent for left 
knee disability.  A bilateral factor for the veteran's 
shoulders and knees has also been considered.  The veteran's 
combined service-connected schedular rating is 90 percent.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
rated as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran meets the percentage criteria for 
the assignment of a total rating based upon individual 
unemployability due to service-connected disabilities.  

In December 1991, the veteran reported that he had last 
worked full time in December 1990 and the six years prior to 
that consisted of work as a tractor trailer driver.  The 
record subsequent to that time reflects that the veteran has 
received VA vocational rehabilitation and has worked as a 
part-time school teacher.  See the report an October 1998 VA 
orthopedic examination.  The report of that examination 
reflects that the veteran's shoulders and knees cause him to 
be unable to perform as a truckdriver or heavy machine 
operator anymore.  The veteran's activity as a teacher was 
affected because he was unable to walk or stand for extended 
periods because of his knees and he was unable to lift 
anything above shoulder height because of his shoulders.  

While the record reflects that the veteran has been able to 
perform part time as a school teacher, the evidence on the 
whole reflects that his bilateral inguinal hernias, 
shoulders, and knees interfere with his employability to an 
extent that he is no longer able to perform his prior 
occupation and reflect such interference that he is unable to 
perform substantially gainful employment as a high school 
teacher because of the limitations imposed upon his mobility.  
The Board concludes that based upon the above, the evidence 
is in equipoise with respect to whether or not the veteran's 
service-connected disabilities cause him to be unable to 
perform substantially gainful employment consistent with his 
education and occupational experience.  In resolving all 
doubt in the veteran's behalf, the veteran is unable to 
secure or follow a substantially gainful occupation because 
of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, and Part 4. 


ORDER

The appeal with respect to an increased rating for bilateral 
hearing loss is dismissed.  

The appeal with respect to an increased rating for laceration 
scar of the left hand is dismissed.  

The appeal with respect to an increased rating for residuals 
of right elbow dislocation is dismissed.  

A 30 percent evaluation for sarcoidosis prior to May 26, 
1999, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A 30 percent evaluation for sarcoidosis from May 26, 1999, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

A compensable evaluation for right inguinal hernia prior to 
July 23, 1996, is denied.  

A 70 percent evaluation for bilateral inguinal hernias from 
September 1, 1996, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

A separate 10 percent evaluation for arthritis of the right 
knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate 10 percent evaluation for arthritis of the left 
knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

A separate 20 percent evaluation for arthritis of the right 
shoulder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

A separate 20 percent evaluation for arthritis of the left 
shoulder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

A separate compensable evaluation for arthritis of the feet 
is denied.  

A total rating based on unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

